Citation Nr: 0914719	
Decision Date: 04/20/09    Archive Date: 04/29/09	

DOCKET NO.  08-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs James A. Haley Veterans' 
Hospital



THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the Veteran at the 
private Orlando Regional Medical Center from 2-7 May 2005.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 determination by the 
Department of Veterans Affairs (VA) personnel at the James A. 
Haley Veteran's Hospital which denied the Veteran's claim for 
payment of unauthorized private medical expenses.  The 
Veteran had requested a hearing before a member of the Board 
and he was properly notified and scheduled for such hearing 
to be conducted at the St. Petersburg RO in March 2009.  The 
undersigned was present and prepared to take the Veteran's 
testimony, but he did not appear.  His representative did 
appear and requested and was granted permission to provide a 
brief statement in support of the Veteran's claim.  The 
transcript of this statement is on file and had been 
considered by the Board.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
decision of the issue on appeal has been requested or 
obtained.  

2.  Without first obtaining preapproval for payment of 
private medical expenses, the Veteran presented for treatment 
at a private hospital in May 2005 for a series of symptoms 
including falls, dizziness, fever and some diarrhea which are 
shown by the evidence to have been extant for some days 
before he sought admission, and which are not shown by the 
evidence to have been of such nature that a prudent lay 
person would have reasonably expected that reasonable delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and given the non-emergent 
nature of the symptoms, although some 89 miles distant, VA 
facilities were reasonably available.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from 2-7 May 
2005 have not been met, nor were such expenses lawfully 
authorized in advance.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  When a veteran does not meet the 
criteria of 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2007), because he did not seek private medical care 
for an adjudicated service-connected disability or a 
nonservice-connected disability associated with an 
aggravating a service-connected disability, or he does not 
have service-connected disability which is total and 
permanent in nature, then an application for payment of 
unauthorized private medical expenses must be considered 
under the Veterans Millennium Health Care Benefit Act 
(effective in May 2000).  

Eligibility under 38 U.S.C.A. § 1725(b) requires that:  

1.  The Veteran is an active VA health-care participant, and 

2.  The Veteran is personally liable for payment.  

The implementing regulation at 38 C.F.R. § 17.1002 provides 
that payment or reimbursement for emergency service for 
nonservice-connected disabilities in non-VA facilities may be 
made only if all of the following are met:  

1.  The emergency services were provided at a hospital 
emergency department or similar facility held out as 
providing emergency care to the public; 

2.  The claim for the initial evaluation and treatment is for 
a condition of such nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health; 

3.  A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent person; 

4.  The claim for payment for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility; 

5.  At the time of the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services within the 24-month period prior to 
the emergency treatment; 

6.  The Veteran is financially liable for the treatment; 

7.  The Veteran has no coverage under a health-plan contract 
for any of the emergency treatment; 

8.  If the condition for which emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available against a third party for 
payment of such treatment, and; 

9.  Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  

Analysis:  In written statements and in the statement 
provided by the representative before the undersigned, the 
Veteran has reported that there was no VA emergency room 
facility available in his local area of Orlando, Florida, and 
the closest facility able to see him was the VA Medical 
Center in Tampa, some 89 miles distant.  The Veteran has 
argued that he had symptoms of falling in his home, 
dizziness, diarrhea, and fever.  The Veteran reported that he 
called a VA facility to ask for advice and was informed that 
he should seek treatment at the closest facility if he felt 
this was necessary.  

Some eight months prior to the time the Veteran sought 
private emergency room treatment, he was examined by VA in 
association with his claim for special monthly pension based 
on the need for the aid and attendance of another.  At that 
time, the 83-year-old Veteran reported needing help with 
dressing and stated that he could walk 15 feet with a cane.  
He reported that his wife and daughter helped with daily 
activities.  He was not restricted to his home or immediate 
vicinity, and was able to drive.  He also had use of an 
electric scooter.  He had been hospitalized in the 1940's for 
malaria and in 1992 for prostate cancer (status-post radical 
prostatectomy) and in 1998 for vertigo at which time he said 
he was diagnosed with Meniere's disease.  There were problems 
ambulating due to weakness.  The impression from examination 
was hypertension, anemia, and history of prostate cancer.  It 
was this physician's opinion that the Veteran was in need of 
aid and attendance of another.  

The discharge summary from the May 2005 admission of the 
Veteran to the Orlando Regional Medical Center in May 2005 
notes that the Veteran reported with complaints of falls, 
dizziness, fever and some diarrhea.  He was initially 
provided a neurological consultation.  The 84-year-old 
Veteran told the private neurologist that he had had several 
episodes of falling in the past without losing consciousness.  
He reported that he had fallen earlier in the day and was 
brought to the hospital by a family member.  He was having 
difficulty maintaining his balance.  He felt that his wife 
and daughters had overreacted, and that the "problem was not 
that much."  He reported that he was walking with a cane and 
sometimes used a walker.  He reported that he had no 
cartilage in his knees and that this was the reason he was 
unable to put his weight on his legs and gave him difficulty 
maintaining balance in walking.  His knees were then painful.  
He denied any history of tongue biting, stool or urine 
incontinence and denied "any other acute medical problems at 
this time."  

Urinalysis laboratory study revealed no significant 
abnormality.  A carotid duplex study showed no significant 
stenosis bilaterally.  MRI and MRA of the brain showed no 
acute abnormality, although there was some minor 
abnormalities noted.  The Veteran was alert and responding 
appropriately.  He denied nausea, vomiting, diarrhea, 
hematochezia, constipation, and chest pain.  He denied 
frequency of urination, palpitations, recent skin rashes, 
swelling of the feet or joints.  He was complaining of pain 
at both knee joints.  The neurological examination was 
essentially unremarkable.  The impression was sensory ataxia, 
peripheral polyneuropathy, ataxia secondary to physical 
disability (knee problem), and questionable Parkinson 
disease.  

Another medical write-up conducted on the day of admission 
noted the Veteran had been admitted to the emergency room 
complaining of some diarrhea, nasal congestion and sore 
throat associated with cough "which he had been experiencing 
within the last week."  He denied any chest pain or any 
abdominal pain.  There was no nausea or vomiting.  He had 
been feeling weak and had experienced some chills, but denied 
fever.  He also complained of some left ear pain and felt 
that he might have excessive ear wax.  Under review of 
symptoms, it was noted that the "14 point review of systems 
was done and is negative except for history of presenting 
complaint."  

Another write-up completed on the third day of admission 
noted that the Veteran was a poor historian and appeared to 
have an element of underlying dementia.  He was believed to 
have a diagnosis of Parkinson's disease with underlying 
dementia.  It was noted that the Veteran was brought to the 
emergency room because of recurrent falls at home and also 
complained of "diarrhea, nasal congestion, sore throat and a 
cough, but apparently this has been going on about four to 
five days prior to admission."  He denied any chest pain.  
There had been fevers up to 102, and some diarrhea, but he 
"denies any other problems."  

The records of the Veteran's private hospitalization were 
referred to the Chief Medical Officer of the VA medical 
center for review.  This official wrote that the elderly 
Veteran presented for private emergency treatment with 
multiple vague symptoms.  He wrote that the Veteran could 
have been seen at Orlando and referred to the Tampa VA 
Medical Center.  He concluded that the Veteran's symptoms did 
not constitute an emergent medical condition.  

The Board finds that a preponderance of the evidence on file 
is against a finding that the medical symptoms for which the 
Veteran sought private emergency care were of such nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  Although the Veteran claims 
that he felt that emergency room treatment was immediately 
necessary, the evidence on file is overwhelmingly against 
this assertion.  

It is certainly clear from a review of the clinical record 
that the Veteran had a series of ongoing symptoms which had 
existed for at least several days if not longer.  Multiple 
records document the Veteran's report of having sustained 
multiple falls at home, physical weakness, occasional 
dizziness and other problems.  While it is understood that 
the standard regarding the necessity for emergency room 
treatment is a subjective one, to be viewed from the position 
of a prudent lay person, the Board nonetheless finds that the 
symptoms the Veteran was experiencing were simply not of such 
a nature that a prudent lay person believed emergent care 
immediately necessary at risk or hazard to life or health.  

The symptoms described by both the Veteran and objectively in 
the clinical records of the Orlando Regional Medical Center 
regarding falls in the home, dizziness, diarrhea, generalized 
weakness, a low fever, and knee pain do not individually or 
collectively arise to a level where failure to seek immediate 
medical emergency care could have been hazardous to life or 
health.  The Veteran had been experiencing all or many of 
these symptoms for a lengthy period, and certainly for 
several days prior to the day he actually sought admission to 
the private hospital.  It is certainly noteworthy that none 
of the objective records reveal that the Veteran had signs 
and symptoms which might subjectively suggested an incipient 
heart attack, chest pain, symptoms of stroke, or any other 
similar symptoms which might reasonably lead an individual to 
think their life or health was in immediate danger.  

The Veteran lived with family members who presumably drove 
him to the private Orlando Regional Medical Center, and could 
easily have driven the Veteran the additional 89 miles to the 
VA Medical Center in Tampa which did have an emergency room 
available.  Moreover, the Chief Medical Officer of this 
facility wrote that the Veteran could nonetheless have 
presented for treatment at the local VA facility in Orlando 
and, if necessary, have been referred to the Tampa VAMC.  
Under these circumstances, the Board also finds that VA 
facilities were feasibly available under all the 
circumstances presented in this case.  

The Veteran has reported that he telephoned a VA facility and 
was advised to seek emergency care at the closest emergency 
facility, but such advice is almost always provided by the 
clerks who handle the telephones, and this was certainly not 
a medical opinion provided after due consideration, and it 
certainly was not prior approval for payment by VA of private 
medical expenses.  

Additionally, there is certainly no evidence or argument 
which shows that any or all of the Veteran's six day 
admission to the Orlando Regional Medical Center was emergent 
in nature at any time.  There is certainly no evidence or 
argument that after being initially evaluated, the Veteran 
made any effort to have himself transferred to a VA medical 
center for continued care, treatment or evaluation.  

There is only the single competent medical opinion on file by 
the Chief Medical Officer of the VA medical center, and that 
opinion is that the Veteran's condition was not emergent in 
nature or hazardous to life or health, and that VA facilities 
were, in fact, feasibly and reasonably available to the 
Veteran.  There is no competent clinical evidence or opinion 
to the contrary.  The Veteran in this case is shown to be of 
advanced age with a collection of chronic and continuing 
medical issues which affect him on a daily basis in all 
activities of daily life.  There simply is not evidence of a 
medical emergency in this appeal.  





ORDER


There was no authorization or preapproval of VA payment for 
the Veteran's private medical care with the Orlando Regional 
Medical Center from 2-7 May 2005, and a claim for payment of 
those unauthorized medical expenses is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


